OPINION
By DUFFY, J.
The appellant has submitted a brief in which he devotes several paragraphs to the “Statement of the Record,” and several additional paragraphs to what he terms “Statement of Facts.” These are followed by a discussion of his Assignment of Errors. The Board of Liquor Control has filed a motion to strike from appellant’s brief the portion designated Statement of Facts for the reason that it contains evidence not in the record.
While counsel for appellant has not attempted to mislead the court in the presentation of his “Statement of Facts” since he was careful to include a “Statement of the Record,” nevertheless the appellee is correct in his assumption that evidence should not be inserted into the records by way of briefs and for that reason his motion to strike will be sustained.
Because both sides have filed their briefs it will not be necessary for the parties to do anything other than journalize the opinion and the court will not consider the “Statement of Facts” in rendering a decision on the merits.
BRYANT, PJ, concurs.
MILLER, J, not participating.